Exhibit 10.2
 
Bonanza Oil & Gas, Inc.
3417 Mercer, Suite E
Houston, Texas  77027


December 2, 2009


Kenneth Orr, CEO
Triumph Small Cap Fund, Inc.


Re:           Bonanza Oil & Gas, Inc. (the “Company”)


Gentlemen:


The Company hereby acknowledges that Triumph Small Cap Fund, Inc. (“TSC”) has
acquired 14% secured promissory note in the principal amount of $750,000 (the
“14% Note”) and (ii) a convertible promissory note in the principal amount of
$750,000 issued on May 2008 (the “May 2008 Note” and collectively with the 14%
Note, the “Notes”) from Samuel Weiss.


The Company and TSC hereby agree that the 14% Note shall be amended and restated
to incorporate the following provision:


The Lender shall have the right from time to time to convert all or any part of
the outstanding and unpaid principal amount of this Note into fully paid and
non-assessable shares of Common Stock at the conversion price (the “Conversion
Price”) determined as provided herein (a “Conversion”); provided, however, that
in no event shall the Lender be entitled to convert any portion of this Note in
excess of 4.9% of the outstanding shares of Common Stock. For purposes of the
proviso to the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulations 13D-G thereunder.  The number of shares of
Common Stock to be issued upon each conversion of this Note shall be determined
by dividing the Conversion Amount (as defined below) by the applicable
Conversion Price then in effect on the date specified in the notice of
conversion.  The term “Conversion Amount” means, with respect to any conversion
of this Note, the sum of (1) the principal amount of this Note to be converted
in such conversion plus (2) accrued and unpaid interest, if any.  The Conversion
Price is the lesser of (i) the Variable Conversion Price (as defined herein) and
(ii) the Fixed Conversion Price (as defined herein). The “Variable Conversion
Price” shall mean the Applicable Percentage (as defined herein) multiplied by
the Market Price (as defined herein). “Market Price” means the average of the
lowest three (3) Trading Prices (as defined below) for the Common Stock during
the twenty (20) Trading Day period ending one Trading Day prior to the date the
Conversion Notice is sent by the Holder to the Borrower via facsimile (the
“Conversion Date”). “Trading Price” means, for any security as of any date, the
intraday trading price on the Over-the-Counter Bulletin Board (the “OTCBB”) as
reported by a reliable reporting service mutually acceptable to and hereafter
designated by Holders of a majority in interest of the Notes and the Borrower
or, if the OTCBB is not the principal trading market for such security, the
intraday trading price of such security on the principal securities exchange or
trading market where such security is listed or traded or, if no intraday
trading price of such security is available in any of the foregoing manners, the
average of the intraday trading prices of any market makers for such security
that are listed in the “pink sheets” by the National Quotation Bureau, Inc. If
the Trading Price cannot be calculated for such security on such date in the
manner provided above, the Trading Price shall be the fair market value as
mutually determined by the Borrower and the holders of a majority in interest of
the Notes being converted for which the calculation of the Trading Price is
required in order to determine the Conversion Price of such Notes. “Trading Day”
shall mean any day on which the Common Stock is traded for any period on the
OTCBB, or on the principal securities exchange or other securities market on
which the Common Stock is then being traded. “Applicable Percentage” shall mean
50.0%. The “Fixed Conversion Price” shall mean $0.005.
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
The Company and TSC hereby agree that Section 1.2 of the May 2008 Note shall be
amended and restated as follows:


1.2 Conversion Price.  The Conversion Price is the lesser of (i) the Variable
Conversion Price (as defined herein) and (ii) the Fixed Conversion Price (as
defined herein). The “Variable Conversion Price” shall mean the Applicable
Percentage (as defined herein) multiplied by the Market Price (as defined
herein). “Market Price” means the average of the lowest three (3) Trading Prices
(as defined below) for the Common Stock during the twenty (20) Trading Day
period ending one Trading Day prior to the date the Conversion Notice is sent by
the Holder to the Borrower via facsimile (the “Conversion Date”). “Trading
Price” means, for any security as of any date, the intraday trading price on the
Over-the-Counter Bulletin Board (the “OTCBB”) as reported by a reliable
reporting service mutually acceptable to and hereafter designated by Holders of
a majority in interest of the Notes and the Borrower or, if the OTCBB is not the
principal trading market for such security, the intraday trading price of such
security on the principal securities exchange or trading market where such
security is listed or traded or, if no intraday trading price of such security
is available in any of the foregoing manners, the average of the intraday
trading prices of any market makers for such security that are listed in the
“pink sheets” by the National Quotation Bureau, Inc. If the Trading Price cannot
be calculated for such security on such date in the manner provided above, the
Trading Price shall be the fair market value as mutually determined by the
Borrower and the holders of a majority in interest of the Notes being converted
for which the calculation of the Trading Price is required in order to determine
the Conversion Price of such Notes. “Trading Day” shall mean any day on which
the Common Stock is traded for any period on the OTCBB, or on the principal
securities exchange or other securities market on which the Common Stock is then
being traded. “Applicable Percentage” shall mean 50.0%. The “Fixed Conversion
Price” shall mean $0.005.


TSC acknowledges that the Company presently does not have an adequate amount of
authorized and available shares of common stock to convert all amounts owed
under the Notes.  The Company is presently in the process of increasing its
authorized shares of common stock to 1,500,000,000 shares of common stock (the
“Increase”).  As such, in the event that the Company does not have an adequate
number of shares of common stock, TSC shall refrain from converting the Notes
until the Increase has been implemented.  The parties further acknowledge that
the holder of the Notes is not an affiliate of the Company and TSC represents
that it is not an affiliate of the Company.  As a result, the shares of common
stock issued upon conversion of the Notes (the “Conversion Shares”) will be
eligible to resold under Rule 144 as the Conversion Shares holding period will
tack to the initial date of issuance of the Notes.  Accordingly, the Company,
upon conversion of the Notes and receipt of the standard representation letters
from TSC, will direct the transfer agent to issue the Conversion Shares without
the standard “33 Act” restrictive legend.


Further, the Company hereby represents and warrants that it has reserved and the
Company shall continue to reserve and keep available at all times, free of
preemptive rights, all shares of common stock available enabling the Company to
issue the Conversion Shares.  Upon increasing the authorized shares of common
stock to 1,500,000,000, the Company shall reserve a sufficient number of shares
of common stock for the purpose of enabling the Company to issue the Conversion
Shares.


This letter agreement may be executed in one or more counterparts.  We hereby
request that you execute this letter agreement below acknowledging and agreeing
to the terms set forth herein.
 
 
 

  Sincerely,           Bonanza Oil & Gas, Inc.          
 
By:
/s/ William Wiseman       Name: William Wiseman       Title: CEO          


 
AGREED AND ACKNOWLEDGED:


Triumph Small Cap Fund, Inc.




By: /s/Kenneth Orr
Name: Kenneth Orr
Title: CEO
 
 
 
 
2